

Exhibit 10.11.1



TERMINATION OF EXECUTIVE SURVIVOR BENEFIT PLAN
Adopted: December 9, 2015


Edison International 2008 Executive Survivor Benefit Plan. The Edison
International 2008 Executive Survivor Benefit Plan is hereby terminated
effective as of 11:59 p.m. Pacific time on December 31, 2016 (the “Effective
Time”), provided that such termination shall not alter the rights of any
beneficiary of an Eligible Employee (as such term is defined in the Survivor
Benefit Plan) to the Eligible Employee’s benefits under the Survivor Benefit
Plan to the extent such Eligible Employee participated in the Survivor Benefit
Plan and was deceased prior to the Effective Time.

